International Tropical Timber Agreement 2006 - International Tropical Timber Agreement 2006 (debate)
The next item is the joint debate on:
the report by Caroline Lucas, on behalf of the Committee on International Trade, on the International Tropical Timber Agreement, 2006 (11964/2007 - C6-0326/2007 -, and
the oral question - B6-0458/2008) to the Commission on the International Tropical Timber Agreement 2006, by Helmuth Markov, on behalf of the Committee on International Trade.
rapporteur. - Mr President, let me start by thanking all of my colleagues in the Committee on International Trade and in the Committee on Legal Affairs for their excellent cooperation on my report on the International Tropical Timber Agreement (ITTA) 2006. The wide political consensus we found is very reassuring, given the extreme importance of the issue of forests, timber and trade.
You may note that almost a year has elapsed between the referral of this agreement to Parliament and this debate this evening. That definitely does not represent any underestimate on the part of the Committee on International Trade as to the importance of this issue; rather it stems from our view that the agreement requires parliamentary assent rather than simple consultation, not least because we have some strong and specific views on the agreement which we believe should be taken into account.
The chairman of the Trade Committee, Mr Markov, will explain further the detailed procedural efforts we made to get a greater role for Parliament on this file and he will also, I am sure, outline the very disappointing response we had from the Council in terms of delay and ultimate refusal.
I said that Parliament has some strong and specific views on the agreement. Without doubt it does represent an improvement on the older ITTA agreement of 20 years ago which, although it was billed as an agreement promoting both trade and sustainability, is in reality very much about trade and not very much about sustainability. Maybe that explains why one of the key signatories to the agreement, Indonesia, has irrevocably lost about three quarters of its forests and why half of all logging in regions like the Amazon, the Congo Basin, South-East Asia, is still done illegally.
So, while the new agreement is an improvement on the former one, and we therefore offer support to the Community's ratification of it, this should be understood as very much a reluctant endorsement of an unsatisfactory agreement. ITTA 2006 falls well short of what is required to address the problem of the loss of tropical forests. For example, it still defines as its objective the promotion of the expansion of international trade, before moving on to speak in just a few words about sustainability. Again, if you look at the voting structure of the organisation behind the agreement, it gives more votes to producer countries that export more timber, and awards more votes to import-heavy consumer countries. In other words, for all the rhetoric about sustainability, the system is still designed to give greatest influence to those who trade the most.
So our report calls on the Commission to begin already to prepare for the next round of ITTA negotiations to secure a greatly improved successor agreement. Parliament's assent to any future agreement will depend on a radical change in the underlying objectives of the agreement towards the protection and sustainable management of tropical forests, with trade in tropical timber taking place only to the extent that it is consistent with that objective. That means that the Commission should propose appropriate financing mechanisms for countries that are willing to limit their timber exports, as well as proposing a major reorganisation of the ITTA voting system.
But we also have another demand to make of the Commission, and that is to do with the long-awaited legislative proposal on further measures to combat illegal logging. We absolutely have to see this without delay. It was under preparation at the start of the year, it was supposed to have been voted on by the Commission in May and has been repeatedly delayed due, we understand, to industry pressure. This is despite numerous expressions of wide political support from Parliament for the proposal. The last information we have is that the proposal is to be voted by the college of Commissioners on 15 October - I would be grateful for any confirmation of that - and I would call very strongly on our Commissioners to take their responsibilities very seriously, because this issue of deforestation is a massively important one; it is one that concerns the whole Parliament. I look forward to a very strong and optimistic response from the Commission today.
Mr President, Commissioner, ladies and gentlemen, I am delighted that today we have the opportunity of discussing the International Tropical Timber Agreement.
Protection and sustainable management of tropical forests is becoming increasingly important in view of the need to fight climate change, maintain biodiversity and protect the rights of indigenous populations. Accordingly, there is broad support in the Committee on International Trade for the concept of an international agreement. Nevertheless, as our rapporteur Mrs Lucas has already said - and I should like to thank her very warmly at this point for her wonderful report - there is some doubt as to whether this agreement will indeed be sufficient to tackle the problem of deforestation seriously. Thirteen million hectares of tropical forest are disappearing every year owing to logging, and approximately 20% of greenhouse gas emissions can be attributed to this.
The reason that virtually a whole year has elapsed between the referral of the text to Parliament and today's discussion on the agreement in plenary is by no means that the Committee on International Trade wanted to delay this debate or failed to attach sufficient importance to the problem. Instead, the reason was that, in our opinion, or rather the opinion of the Committee on Legal Affairs in particular, this agreement requires Parliament's assent and not just that of a consultation procedure. At this point I should like to thank in particular the rapporteur, Mrs Panayotopoulos-Cassiotou, and the Chair of the Committee on Legal Affairs, Mr Gargani, for their clear and rapid legal advice regarding the legal basis.
In the light of the opinion of the Committee on Legal Affairs, President Pöttering wrote to the Secretary-General of the Council in January and explained that, in our view, this agreement establishes a specific institutional framework and therefore requires Parliament's assent under Article 300(3)(2) of the EC Treaty. Regrettably, the Council did not reply to this letter until 23 May 2008. The reply - four whole paragraphs - did not contain any kind of legal argument or any other grounds for rejecting Parliament's request. It was in this context that the Committee on International Trade adopted the report by Mrs Lucas, the present oral question and the corresponding resolution we are debating here.
I should therefore like to highlight not only the significance of the agreement itself and of the fight against climate change, but also the issue of Parliament's rights and prerogatives. The current Treaties grant scarcely any major competences to Parliament in the area of international trade agreements, with the exception of those agreements falling under Article 300(3)(2). The establishment of a specific institutional framework such as this is the most frequent basis for application of this Treaty provision, and it also provides the justification for applying the assent procedure when concluding Economic Partnership Agreements between the EU and the ACP countries and possible agreements with Korea or India and South-East Asia - which, in turn, is of particular importance in the fight against deforestation.
Why is the application of the assent procedure so important to us? What we are concerned with is conducting parliamentary discussion and carrying out scrutiny on behalf of the citizens of Europe and thereby conferring greater legitimacy and public recognition on agreements. Indeed, it is thus also in the interest of the Council and the Commission to include Parliament as co-legislator in this.
In the light of the public interest in the preservation of biodiversity and in fighting climate change, I hope that the Commission will now at least comply with our request to present annual reports on the implementation of the International Tropical Timber Agreement and on its interaction with bilateral agreements.
Mr President, ladies and gentlemen, please allow me first of all to thank Mrs Lucas for her report, which draws attention to the overwhelming need to face up to the problem of the destruction of tropical forests.
Despite its imperfections, the agreement signed in 2006 is an important step in this direction and its entry into force can only further the cause that you quite rightly defend in your report. This agreement has a much greater environmental and social bias than its 1994 predecessor. It is clear that the International Tropical Timber Organisation (ITTO) cannot put an end to over-exploitation and illegal logging on its own, since the main reasons for these often come from outside the forestry sector. For example, these might be the permanent or temporary replacement of forests by farmland, the relatively low profitability of forest maintenance compared with other land use and, quite simply, poverty. In this difficult context, this organisation has become one of the major players taking practical measures aimed at improving the sustainable management of tropical forests. It therefore deserves the attention and support of the Community.
In terms of the legal basis for this agreement, the Commission has conducted an analysis of the issue and has arrived at the conclusion, supported by the Council and Member States, that it should maintain its original proposal. The priority today is to finalise the procedure for the entry into force of the new International Tropical Timber Agreement in 2009.
Rather than repeat the legal arguments underpinning this decision, I think that it would be more useful to address the other issues raised in your report and to answer the related oral question from Mr Markov.
I would just like to say that there is no formal link between the International Tropical Timber Agreement and other agreements such as the United Nations Framework Convention on Climate Change, the Convention on Biological Diversity and the Forest Law Enforcement, Governance and Trade (FLEGT) bilateral agreements. In fact, these agreements are very different in terms of their signatories, content, scope and organisation. The interaction between these different agreements is based on the extent to which the developments achieved as part of this process fuel the debates and initiatives that are taking place elsewhere, as well as the ability of the various processes to generate synergy. Within the framework of all of these agreements, the European Union is pursuing its main objective of capitalising on the enormous contribution that trade can make to sustainable development: for example by ensuring support for multilateral agreements and national legislation on the environment.
The Commission is of course ready to report to the Council and Parliament on the activities of the ITTO, but I would still like to draw your attention to the fact that this organisation publishes its own annual reports. Therefore, we can consult these, and the Commission is prepared, if necessary, to provide additional information. As for the Forest Law Enforcement, Governance and Trade (FLEGT), the Council regulation already stipulates that the Commission must present an annual report on the functioning of the licence system.
This is all the information I can give you. Since Commissioner Michel is away and could not be with us this evening, despite members of his staff being here, I am personally authorised to forward any comments and observations resulting from this interesting debate to him, at a time when we are pondering the development of a number of countries, particularly African countries.
Therefore, I would like to offer my sincere thanks to the House and to Mrs Lucas and Mr Markov for all their hard work. I will now listen carefully to the comments from the various speakers.
Mr President, the Chairman of the Committee on International Trade, Mr Markov, referred to the legal aspects of the matter we are discussing when standing in for Mrs Panayotopoulos-Cassiotou and speaking on behalf of the Committee on Legal Affairs. As you know, at the sitting on 19 December 2007, the committee in question gave its opinion on the legal basis of the motion for a Council resolution. This resolution was taken on behalf of the European Community with regard to the conclusion of the 2006 International Tropical Timber Agreement, tabled by the Commission.
The proposed legal basis comprises Articles 133 and 175 in conjunction with the first subparagraph of Article 300(2), and the first subparagraph of Article 300(3) of the EC Treaty.
The European Parliament Committee on Legal Affairs decided to propose a change to the legal basis, so that a reference would be made to the second subparagraph of Article 300(3). This requires the assent of the European Parliament rather than simple consultation.
The Commission responded differently and is continuing with the legal basis that it proposed. The Committee on Legal Affairs justifies the decision to change to the legal basis. This is a case of an international agreement creating a special institutional framework through the organisation of procedures for cooperation.
Mr President, Commissioner, timber is a valuable building material; it is healthy, practical, perhaps a bit lacking in fire resistance, but increasingly sought-after. In brief, it is a sought-after and attractive commodity, and often a country's main export product. Tropical wood - that is, wood that is restricted to a narrow geographic band - is even more attractive and is the subject of trade that is often illegal and destructive to forests and to the entire ecosystem.
We are, then, faced with a dilemma: on the one hand we need timber, we have a need for building materials, while on the other hand we need to protect the tropical forests. If exploitation is no longer under good and rational control, this will end not only in environmental disaster, but also in demographic disaster. Without forests there will be no other vegetation, no animals and no people there. International agreements are needed, but an awareness of rational timber management probably takes priority here. If such rationality does not prevail, we will destroy an important element of the irreplaceable natural world. We will be destroyers instead of wise managers.
To sum up, then, I support the extension of the agreement (bearing in mind the possibility of continuing to improve it), which, albeit only partially, regulates free and just - or 'fair' - trade in such timber and may at the same time be a model for the exploitation of timber from other regions - from Siberia, Commissioner, about which we hear so little these days, from the Amazon, about which we hear a little more, and from other vulnerable regions of the world.
on behalf of the PSE Group. - Mr President, let me say at the very start of this debate that the Socialist Group congratulates Caroline Lucas on her report, truly supports it and will vote for all the amendments that she proposes in her report.
I welcome the fact that the revised International Tropical Timber Agreement places a greater emphasis on sustainable management - for example by tackling illegal logging - and on the restoration and conservation of degraded forests. As others have said, the preservation of tropical forests is vital in maintaining biodiversity and in our fight against climate change because, as we now know very well, tropical forests play a central role in removing carbon dioxide from the atmosphere. Currently the felling of these forests is responsible for 20% of global carbon emissions.
I share Caroline Lucas's objective in trying to ensure that the revised agreement does in reality give priority to social and environmental issues rather than solely focusing on increasing trade in tropical timber.
Of course, developing countries must have the resources to protect, restore and sustainably manage the forests. The agreement makes a provision for funding based on thematic programmes, in addition to project funding. I hope that the thematic programmes can focus on issues such as governance and poverty reduction, and that Member States can contribute generously to these programmes.
I share the disappointment that both Caroline and Helmuth Markov have expressed regarding the fact that Parliament has not been granted the assent procedure on this agreement, and I share the view that we should have been given that procedure.
I hope that we can count on the Commission to submit to Parliament an annual report analysing - and 'analysing' is the key word - the implementation of the agreement. I understand what the Commission has told us tonight, that the International Tropical Timber Organisation publishes its own annual report, but we want to hear the Commission's response to that document.
On the subject of bilateral agreements, earlier this month the EU signed an agreement with Ghana to prevent the import of illegal timber into EU markets. This agreement will in theory ensure that the basic rules of forest conservation, such as sound monitoring by government of timber felling, are respected - and at present, we have to note, the Ghanaian forests are being felled at an annual rate of almost 2%. If this bilateral agreement works, it can bring benefits to both parties. In Ghana, where illegal logging has reduced the rainforest by up to 25% of its original size in under 50 years, the agreement will help to secure the future of its timber industry - its fourth most profitable industry.
In the European Union, where consumers are becoming increasingly environmentally conscious, we can ensure that the timber we import from Ghana is fully certified as clean. Although this deal may take a few years yet to become fully operational, I think it is a promising start, and I support the Commission's plans to reach similar agreements with other African countries, such as Gabon, Cameroon and Liberia.
Finally, I want to reiterate a point made by Caroline: this agreement is a modest start; it is better than nothing, but it does not go far enough, and we need further proposals from the Commission and from the international community.
on behalf of the ALDE Group. - Mr President, I would like to congratulate the rapporteur on the conclusions of her report, which I fully endorse. After more than 20 years of tropical timber agreements, their impact on the sustainable management of tropical forests seems limited. The UN Food and Agriculture Organisation estimates that between 2000 and 2005 alone, tropical deforestation rates increased by 8.5% when compared to the 1990 levels.
It is a pity that parliamentarians and civil society are not more involved in the design of such agreements, in order to balance trade interests and push for a more sustainable management of tropical forests. But, however effective it may be, an agreement has to be part of a more general approach, where every region acknowledges its responsibility and takes firm action to stop forest devastation.
In Europe we might think that we have effective mechanisms to protect biodiversity and the consumer, but reality proves us wrong. Large volumes of illegal timber and timber products arrive in EU ports every day. Once the illegal timber has penetrated the market of one Member State it can easily be sold in any of the other 26 Member States without any further control of its legality. In this way, European consumers buying, in good faith, furniture or construction materials from supposedly legal sources, instead become unwitting accomplices to forest crimes.
As a main importer and consumer of wood and having committed itself to halving deforestation as part of its plans to fight climate change, the EU has a responsibility in combating illegal logging and trade in illegally harvested timber products. If we really want to get serious about tackling deforestation and illegal logging, we should first sharpen up our act back home by enforcing European legislation that prevents the marketing of illegal timber and timber products in the EU. Regrettably, a legislative proposal in this sense has constantly been delayed, despite the EU resolution in July 2006 and the announcement made by the Commission work programme in October 2007.
On the occasion of this debate, I would like to invite the Commission to clarify the reasons that led to the postponement of the publication of the forest package. Furthermore, I urge the Commission to present, without further delay, legislation which requires that only legally harvested timber and timber products are placed on the EU market.
I am afraid too much time has been wasted already. At this point I call on the Commission to speed up the procedure to put forward this important piece of legislation, so as to allow a first reading before the end of this parliamentary term. We need to ensure that we are sending the right messages and that we are sending them on time.
Mr President, Commissioner, the conclusion of an International Tropical Timber Agreement is certainly a very significant step towards protecting tropical forests and making trade in certain species of timber more civilised. Procedural matters, however, should not blind us to our fundamental objectives. It may be important to establish a legal basis, it may be important whether this is a consultation or an assent procedure, but will this enable us to protect the tropical forests and to go further?
Every day thousands of hectares of forests, and not just tropical forests, die irretrievably. The land that remains turns into swamp or desert. Deforestation cannot be averted by new planting, at least not in the short term. The poor countries of Africa, America and Asia do not have the means to control excessive exploitation of the forests, to prevent it or to carry out rational management. This is also true of the Siberian forests. We do not protect trees and we have no respect for timber. The poorer the country, the more this is true. During the Cultural Revolution in China many square kilometres of forest were cut down. Timber is utilised as a primary source of energy.
This is why the International Tropical Timber Organization has such an important part to play. Let us remember that technical progress and modern machines for felling and skidding trees are accelerating this process, and cheaper timber originating from illegal felling is attractive to traders. Every closed loophole in trade, every obstacle, certificates of origin and control will be another success. I hope that this agreement fulfils its role as soon as possible.
on behalf of the Verts/ALE Group. - (DA) Mr President, I should like to thank Mrs Lucas for an excellent report. We have established, and there is agreement all round, that the trade in tropical timber in the EU is a disgrace. As has also been said repeatedly this evening, we are tired of seeing only solemn declarations and no action. I hope that the Commission hears how many people are calling for it to take action to try to change things, so that the future will be a little brighter.
Illegal timber is pouring into the EU, and this in itself is completely absurd. If it was any other product we would call it handling of stolen goods. Voluntary labelling schemes are a rather odd step. Unlawful acts should be prohibited, including in the EU; they should be curtailed not by means of labelling but by actual prohibition. I believe it will come as a surprise to most people that it is at all legal to buy illegal timber in the EU. Naturally, labelling is better than nothing.
The extent of the control of large logging firms - some of the worst of which come from my own country, Denmark - over EU legislation, or lack of such legislation, is also grotesque. Therefore, I support the rapporteur's call for the Commissioner to now set about revising the international agreement, and we must also set to work at EU level. We badly need to introduce efficiency. Even if bad governance and corruption in timber-producing countries plays a significant role, we cannot ignore demand, as has also been said many times, because that is the most important factor.
The EU must assume its responsibility as one of the world's largest timber importers. We need effective legislation that ensures that all timber products sold within the Community - including processed products - are both legal and sustainable. We can get started straight away with public procurement. Anything else would be inconceivable.
on behalf of the GUE/NGL Group. - (SV) Mr President, the destruction of tropical forests continues unabated. Thirteen million hectares per year or one football pitch per second - that is the area of forest which is disappearing from the world each year. This is happening despite the fact that the first timber agreement came into being as long as 20 years ago. In 2006, the International Tropical Timber Agreement was signed. Although the agreement is general in its scope and leaves something to be desired, at least it provides a tool for us to tackle the problem.
Mrs Lucas has drawn attention to this, and her much-needed amendments will give us a better means of protecting tropical forests. I would like to put a question directly to the Commission. Mrs Lucas said in her introduction that the entire European Parliament is waiting for legislation from the Commission to combat illegal logging. When shall we get this legislation on illegal logging? Is it true that the Commission already voted on this matter in May this year? Why then have we not got to see anything? You did not touch on this in your speech, but we in Parliament want to know about it. What has happened to the legislative proposal? Please give us an explanation.
Otherwise I thank Mrs Lucas for highlighting the whole problem of trade in timber. Is it really reasonable that so much forest has to be cut down and the produce exported? My own country, Sweden, is the EU's most densely forested country. At the same time we import one sixth of all the timber we consume. Why? Obviously because it is very cheap to buy timber on the world market. Mrs Lucas wants to do something about this and asks the EU to support countries which adopt strategies to protect their tropical forests. Quite right, a very good proposal.
Another measure which Mrs Lucas touched upon is to attach conditions to trade agreements and ensure that both European businesses and producers in the south have a responsibility to live up to, and that international conventions and agreements are observed. The idea is that international trade should be put to use - as a tool to promote sustainability and development throughout the world.
Another dimension of deforestation which is too little debated is the meat industry. A large part of the meat and animal feed consumed in the world comes from land that was previously covered by forest. Meat production is one of the main causes of forest destruction in Amazonas. The Chairman of the United Nations Panel on Climate Change, Rajendra Pachauri, recently called for a reduction in meat consumption. He is quite right in doing so. Here then is another question for the Commission: when will there be a strategy for reduced meat consumption? As I mentioned earlier, Mrs Lucas is also right in most of what she says in her report. The European United Left Group therefore supports this excellent report.
(PL) Mr President, the existing international agreements relating to tropical dendroflora are very clearly inadequate. The genetic resources of tropical forests are shrinking at an alarming rate through their excessive exploitation by man.
There are two reasons for this. The most interesting species of tropical timber still have a market in wealthy countries. They are ever more efficiently sought out and felled. Meanwhile, the potential for farming them under managed forestry conditions is limited by the lack of nursery methods enabling them to be farmed. Seeds are usually non-dormant. In other words, they are not suited to storage and transportation. They sprout as soon as they have fallen from the tree. Special studies on these dying species are therefore needed in seed production, plant breeding and nursery management. People trading in such timber should be taxed to support such studies.
A second reason is the excessive exploitation of tree cover, including bushes, by local people, who use them for firewood and to prepare food. This devastation cannot be halted without organising supplies of some other fuel for these people.
(EL) Mr President, the conclusion of the 2006 International Tropical Timber Agreement is an extremely positive development. Furthermore, it reflects the consensus of 180 producer and consumer state governments and international organisations.
There is no doubt, then, about the importance of the objectives set out in the agreement. We need only think of the harmful effects of illegal felling and deforestation, especially their contribution towards the greenhouse effect. It is therefore essential to back the national policies of the producer countries for the sustainable use and exploitation of tropical forests, and to strengthen their ability to implement forest legislation and effectively combat illegal felling.
The matter of adequate funding to achieve the aims of the new agreement is of course crucial. We in the EU are called on to ensure that only lawfully felled tropical timber is imported and distributed on the European market. We must promote actions to inform and raise awareness among consumers.
Let us, however, consider whether voluntary programmes are enough, or whether legally binding rules and specifications need to be enacted in respect of lawful trade in tropical timber. This objective must be pursued not only at international level, but also at the level of bilateral agreements covered by the FLEGT programme and the trade agreements under negotiation; in other words, free-trade agreements. The EU-Ghana Agreement is an example that points the way to bilateral cooperation.
(PT) Mr President, this specific case is a clear instance in which concern about liberalising international trade should take second place to more important objectives, in this case of an environmental and social nature. The preservation of tropical forests is essential for maintaining the planet's ecological balance and we can state, without exaggeration, that, as such, tropical forests really are the heritage of mankind and that we all bear a responsibility for the conservation of tropical forests. The more developed and wealthiest countries in particular have responsibilities that they cannot shirk. These forests are located in countries that are in most cases poor countries, countries facing enormous difficulties, and whatever rhetoric we come up with here will be absolutely useless if we are not able to promote development actions directed at those countries.
It is crucial that we help those countries and it is of the utmost necessity that the world's main consumers and most developed areas, as is clearly the case with the European Union, commit themselves to ensuring on the one hand that there are thorough control mechanisms for how these forests are used, but at the same time it is vital that those countries commit themselves to guaranteeing support for producer countries.
Those countries depend on tropical forests and their economies are to a great extent linked to forests. Rapid deforestation will end up having dramatic consequences from all points of view - for us on a more global level, from an environmental point of view, but for them at a more tangible level, from an economic and social perspective and will even put their very survival on the line - and, therefore, everything that can de done has to start there. We have to lend support and we must have measures that encourage development and the transformation of the production structure in those countries, so that they may have a relationship with their forests, with their resources, that is better tailored to their interests and more in line with the global interests of humanity. This is a responsibility of the European Union. This agreement is heading in the right direction: it is still not enough but the report clearly points out these shortcomings, yet offers us some hope for the future.
(FR) Mr President, tropical timber tonight, the financial crisis this week, major pandemics, migration, the food crisis... it all leads us to the same conclusion: the major political issues of today are global and require a global political response.
Of course, in principle no one is contesting the permanent sovereignty of Indonesia over its tropical forests and its right to plant palm trees to produce palm oil, just as Brazil has the right to replace its forest with cattle, just like Gabon. However, it appears that the exercise of territorial sovereignty has negative consequences outside the sovereign territory. Deforestation, poverty, the threatened extinction of fauna and flora and cheap timber all cause damage on a global scale. Therefore, it is not a question of saying, 'people who harm others must make amends for the problems they cause.' It is a question of addressing these issues at a legal level. How do we tackle this problem? Where do we start? In Europe, by labelling timber, certifying it as a sort of 'fair-trade' timber, in the same way as we do with fair-trade coffee, with bilateral trade agreements? No doubt this is an essential first step, but the solution must be global. We need much more than a multilateral agreement on timber because people in the Communities, because Africans, Latinos and Asians, are also entitled to be rewarded for the various functions that they perform. This is why, Mr President, we need to look at these problems politically, at a global level, and find concepts and models to enable life on our planet to continue.
Thank you for your transnational plea, Mr Martinez.
(NL) Mr President, I too should like to thank Mrs Lucas and also Mr Zaleski sincerely for their efforts in bringing about this resolution. After all, regrettably, trade in illegally or unsustainably harvested timber is still taking place on a large scale in Europe.
The European Commission's 2003 FLEGT Action Plan, specifically intended to prevent trading in illegally harvested timber in Europe, has had only a very limited effect. For this reason, it is regrettable that the European Commission has yet to present the new proposals. After all, misconduct on the part of importers still seems to pay, as action is hardly ever taken against the illegal trade and there are no sanctions. Responsibly minded timber importers therefore pay a high price, both literally and figuratively, for compliance with environmental and safety standards, since trade in the much cheaper illegal timber is still taking place on a large scale.
The timber industry itself has already undertaken some sound initiatives, such as certification. We must underpin these with binding legislation, in accordance with the WTO framework. For this reason, I also advocate the recognition of existing certification systems that have been set up partly by the sector itself and partly by NGOs. What Mrs Lucas wants, namely the creation of a new European body too, would entail a great deal of red tape and is in our view unnecessary.
Of course, measures must be taken locally in the regions to combat illegal logging, but we also expect the European Commission to present a proposal for the introduction of sanctions, which should also have a preventive effect on timber importers. After all, if we do not impose sanctions on businesses engaging in illegal trade, the danger is that this illegal behaviour will continue to pay, and that is what we must eliminate.
(RO) I would like to congratulate rapporteur Lucas and all her colleagues for their work on this report. I believe that the International Agreement on Tropical Timber will contribute to the sustainable management of world forests, even if 80% of them have already been destroyed or damaged. We all know that forests are a haven for the preservation of biodiversity and that they play a crucial role in the fight against climate change. Low-priced timber and furniture imports done by virtue of voluntary agreements cause imbalances in the world market as well as the loss of employment both in the exporting and in the importing countries. Therefore, I would like to stress once again the need for legislative measures to protect tropical forests and other forests as well, and to prevent illegal timber. I welcome the revised agreement, and I rely on the Commission to forward an annual report on the evolution of this agreement.
(HU) We can only stop climate change if we also stop deforestation. Our European endeavours to protect the environment will remain ineffective if we tolerate the destruction of the environment in other parts of the world.
The liberalisation of international trade and globalisation stimulate destruction of the environment that spans the continents. The WTO's rules must be supplemented by stringent provisions on protecting the environment, otherwise further liberalisation will lead to even more destruction of the environment. Now it is not enough to ban illegal trade in wood: the importing of products and furniture manufactured from illegally lumbered wood must also be banned.
Do people really think that importing cheap Chinese furniture has nothing to do with deforestation? This report is a step in the right direction, but even more radical measures are needed because the state of our planet demands it of us. Until more stringent rules come into being, we must call on the big international furniture dealers like IKEA to use transparent restraint, and not to deal in furniture manufactured from illegal wood.
Finally, deforestation stimulates not only trade in wood and furniture but also increases in agricultural prices and in demand for biofuels. If we allow trade in biofuels produced through deforestation, then we have to be aware that, every single time we fill our cars with such fuels, we have also contributed to the felling of a few square metres of rainforest.
(CS) Mr President, the state of the tropical rain forests has been alarming for some years now and it is impossible to turn a blind eye to the unscrupulous plundering of this key component of our planet's biosphere. It is sad that legislation to combat illegal logging of tropical timber has come up against serious obstacles in Europe, while every year 13 million hectares of ancient forest are said to be lost, which of course contributes greatly to the increase in CO2 emissions. I fully support the call for environmental protection requirements to be included in the European Union's common trade policy. I am very pleased that Mrs Lucas's report also places emphasis on the dissemination of information on the catastrophic consequences of deforestation. This type of agreement should be ratified by Parliament and it is important that we discuss the Commission's report on the implementation of this international agreement and the state of deforestation every year here on the floor of the European Parliament. Unfortunately, we are too late to avert or stop climate change, but it is our responsibility at least to put a brake on it. This agreement, although not enough, is a step in the right direction.
(PL) Despite its addiction to environmental protection slogans, the united Europe appears to be ignoring the growing problem of the disappearance of primary forests, the main reason for which is rapacious forest management to meet the demands of the tropical timber trade. Almost 80% of the total area of such forests has so far fallen victim to deforestation.
The EU must increase the financial assistance it gives to producer states in order to prevent illegal felling and to promote sustainable forest management. Another positively good idea is to introduce timber certification for the European market. According to official statistics, timber imports into the EU constitute a small percentage of total production, but let us not forget, meanwhile, the enormous amounts of timber imported into Europe in processed form. The battle to maintain what is left of our primary forests is de facto a battle for the future for succeeding generations.
Mr President, thank you to those members who have spoken. First of all, I would just like to remind everyone that the 2006 agreement aims to promote the expansion of international trade in tropical timber from forests that are sustainably managed and exploited legally and to encourage sustainable management of timber-producing tropical forests.
I would also like to say that this is the only multilateral international instrument that places forests, particularly tropical forests, in a legally approved framework. This agreement also affects other forests indirectly, although this is less evident and more marginal.
What is interesting is that the agreement establishes a framework of cooperation combining all forestry initiatives. Naturally the Commission intends to be an active participant in this agreement, with the Community contributing towards the administrative budget, and we would also like to finance large-scale measures through thematic programmes.
However, this should not replace the bilateral agreements under the FLEGT programme - indeed quite the reverse. You were right to underline this. In these bilateral agreements, which will increasingly adopt a more global approach, we are introducing the concept of respect for tropical timber.
It is true that the agreement that we have discussed tonight is a modest start - to quote someone here - but this should be the starting point for a much more effective strategy than in the past. In principle, the texts on illegal logging and the implementing regulation for FLEGT are planned for October. I believe that with these, the Commission may be able to satisfy the expectations that you have expressed here.
Therefore, I would again like to thank Mrs Lucas, and of course I would like to thank the author of the question, Mr Markov. I will be sure to pass on all Parliament's comments and sensibilities to this problem, which, in fact, is a major issue, as each of you has pointed out. This is a crucial human legacy for the future. I loved the expression 'the cradle of biodiversity'. It is clear that our forests are cradles of diversity.
The protection of our forests is a truly major initiative that concerns the future of the entire planet. I would like therefore to thank the European Parliament for being truly committed to this and I hope that, with the Commission, we can gradually meet everyone's expectations, having witnessed today how important and acute these are. I would again like to thank all members, and particularly your rapporteur.
rapporteur. - Mr President, I would like to thank my colleagues for their comments and support, but I do want to have a few words with Commissioner Barrot in particular. I hope you have heard the impatience and the frustration that has been expressed right across this House tonight about the endless delays to this long-awaited legislative proposal on measures to combat illegal logging. Please take back to your colleagues the fact that this Parliament believes that it is utterly unacceptable that that legislative proposal is constantly delayed.
I am very sorry that you have not been able to answer a question that has been put to you at least three times by people here tonight about when we might expect that proposal. I think it plays very badly with the public as well. I think it looks very bad that the EU is unable to get its own house in order. We like to talk about the political leadership that we like to think that we have in the world. If that political leadership means anything, then it should mean that we stop the sale and the import of illegal timber into the EU, and we want to see much more urgent action to achieve that.
While I have the floor, I would just like to raise one other issue. Many colleagues have mentioned the link between deforestation and climate change, and I would like to add a final point about the climate package that colleagues will be voting on in the coming weeks. You will know that deforestation is a key issue when it comes to the emissions trading system, and I want to urge colleagues not to be persuaded by arguments in favour of including so-called 'sink credits' in the emissions trading system. We held a lunchtime debate about this today in which we underlined why putting deforestation into the emissions trading system is a bad idea for a host of reasons, not least that it would swamp the whole emissions trading system. There are big problems around the verification, monitoring, reporting and liability regimes. We certainly do need to tackle deforestation as part of the climate package, but we are arguing that that should be done by using the auctioning revenues to properly invest in those countries that have that issue.
Commissioner, please make autumn the moment when the EU really starts to get credible on forestry. Please assure us that you will bring forward that proposal as soon as possible.
Vice-President of the Commission. - (FR) Perhaps Mrs Lucas did not hear me. I thought that I had given a clear answer. I announced a text for October. Is it the interpretation? Was I not clear enough? I would like to clarify this. I am used to listening to Parliament. At the risk of repeating myself and incurring the wrath of the House, I did mention October just a few minutes ago.
Right. October, that's next week, so a meeting next week then. Thank you.
To conclude the debate, I have received a motion for a resolution on behalf of the Committee on International Trade, in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (HU) Nobody can any longer be in doubt that the clearance and destruction of forests has an impact on climate change and biodiversity. To be precise, deforestation now affects 13 million hectares worldwide and is the third biggest source of greenhouse gas emissions. Illegal wood production causes erosion, undermines the subsistence of local communities and constitutes a loss of EUR 10-15 billion a year for wood-producing countries.
I naturally welcome the creation of an international agreement on tropical timber, but even with this we are still nowhere near the target. We will get there if we manage to adopt a more comprehensive approach to forests in temperate zones, at least within the European Union; an approach that ensures both that wood products are manufactured in an honest way and also the traceability of the entire selling chain. Only such an agreement could make a real contribution to protecting forests and to the sustainable use of timber.
Of course, I am under no illusions, especially since the statement that several of my colleagues and I wrote during spring and summer this year has been signed by a quarter of all MEPs.
I trust that, sooner or later, the issue of tropical forests might turn attention to us, to Europe. Maybe, thanks to an agreement on tropical forests, the Commission will come forward with legislation stipulating that only wood and wood products that have been produced legally may be imported into the European Union.